DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 4 February 2021 is acknowledged.  Claims 1, 12, 14, and 23 have been amended.  Claims 1, 12-14, 23, and 33-43 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13, 33-36, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US Patent Application Publication 2015/0249170, hereinafter Snaith ‘170) of record in view of Yang et al. (US Patent Application Publication 2016/0285021, hereinafter Yang ‘021) and Liang et al. (US Patent Application Publication 2015/0060773, hereinafter Liang ‘773) of record.
With respect to claim 1, Snaith ‘170 teaches (FIG. 1a) a photodetector substantially as claimed, comprising:

an electron-extraction layer (n-type semiconductor) disposed on the first electrode (metallic electrode) ([0687]), wherein said electron-extraction layer (n-type semiconductor) comprises a TiO2 layer ([0300]) upon which is disposed a solution-processed PC61BM layer ([0300]);
a solution processed perovskite active layer (perovskite) disposed on the electron-extraction layer (n-type semiconductor), wherein the perovskite active layer (perovskite) comprises a metal halide salt layer (e.g. wherein the first reactant is lead iodide; [0519]) disposed on the electron-extraction layer (n-type semiconductor) and an organohalide salt layer (e.g. wherein the second reactant comprises methylammonium chloride; [0519]) disposed on the metal halide salt layer, and wherein said metal halide salt layer comprises PbICl or PbI2 and said organohalide salt layer comprises CH3NH3Cl ([0519, 0687]);
a hole-extraction layer (p-type semiconductor) disposed on the perovskite active layer (perovskite) ([0687]); and
a second electrode (top metallic electrode) being at least partially transparent to light ([0687]);
wherein said hole-extraction layer (p-type semiconductor) includes a first hole-extraction layer (Spiro-OMeTAD) and a second hole-extraction layer (PEDOT:PSS) ([0301]).
Thus, Snaith ‘170 is shown to teach all the features of the claim with the exception of:
wherein the first electrode is formed of silver;

wherein the first hole-extraction layer comprises MoO3 and the second hole-extraction layer comprises poly(3-hexylthiophene-2,5-diyl).
However, Snaith ‘170 teaches that at least one of the metallic electrodes must be transparent/semitransparent (for example: doped or undoped metal oxide, perovskite, polymer, thin metal, metal mesh etc.) whereas the opposite electrode can be transparent/semitransparent or reflective ([0687]).  Silver is given as a material for an electrode ([0274]).  Snaith ‘170 goes on to describe how a thin layer of silver can be semitransparent ([0274]).  One of ordinary skill in the art would have found obvious using the same material (i.e. semitransparent Ag) for both electrodes as it would simplify the manufacturing process.
Further, Yang ‘021 teaches (FIG. 1) both spin-coating and dip coating as techniques to deposit the PbI2 metal halide salt layer and the methylammonium chloride organohalide salt layer of a perovskite layer ([0052, 0059, 0061]; claims 7-8).  Accordingly, spin-coating and dip coating are art-recognized equivalents for the same purpose of depositing the constituent materials comprising an organic-inorganic perovskite layer.  See MPEP 2144.06.  Snaith ‘170 teaches dip coating as the technique to deposit the PbI2 metal halide salt layer and the methylammonium chloride organohalide salt layer ([0551, 0555]).  Because spin-coating and dip coating have been shown to be art-recognized equivalents for the same purpose of depositing the constituent materials comprising an organic-inorganic perovskite layer, one of ordinary 
Still further, Liang ‘773 teaches (FIG. 1) a hole-extraction layer (14) including a MoO3 first p-type material film and a P3HT second p-type material film ([0020]) for use as a hole-extraction layer in a photodetector that reduces dark current density and increase power conversion efficiency ([0069]).  The bilayer of MoO3 and P3HT serves as the hole-extraction layer of the photodetector.  One of ordinary skill in the art would find obvious applying other known, suitable materials for the intended purpose of a hole-extraction layer.  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed both electrodes, including the first electrode, of Snaith ‘170 of silver as taught by Snaith ‘170 to simplify the manufacturing process by using a fewer number of materials; to have disposed the metal halide salt layer and the organohalide salt layer of Snaith ‘170 by spin-coating as taught by Yang ‘021 because spin-coating has been shown to be an art-recognized equivalent of the dip coating of Snaith ‘170 for the same purpose of depositing the constituent materials comprising an organic-inorganic perovskite layer; and to have formed the first hole-extraction layer and the second hole-extraction layer of Snaith ‘170 comprising MoO3 and comprising poly(3-hexylthiophene-2,5-diyl) respectively as taught by Liang ‘773 as art-recognized suitable materials for the intended purpose of a hole-extraction layer of a photodetector that reduces dark current density and increase power conversion efficiency.
In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

With respect to claim 12, Snaith ‘170 teaches (FIG. 1) a photodetector substantially as claimed, comprising:
a first electrode (metallic electrode) ([0687]);
an electron-extraction layer (n-type semiconductor) disposed on the first electrode (metallic electrode) ([0687]), wherein said electron-extraction layer (n-type semiconductor) comprises a TiO2 layer ([0300]) upon which is disposed a solution-processed PC61BM layer ([0300]);
a solution processed perovskite active layer (perovskite) disposed on the electron-extraction layer (n-type semiconductor) ([0687]), wherein said perovskite active layer (perovskite) has a thickness between 100 to 1200 nm, wherein the perovskite active layer (perovskite) comprises a metal halide salt layer (e.g. wherein the first reactant is lead iodide; [0519]) disposed on the electron-extraction layer (n-type semiconductor) and an organohalide salt layer (e.g. wherein the second reactant comprises methylammonium chloride; [0519]) disposed on the metal halide salt layer, 2 and said organohalide salt layer comprises CH3NH3Cl (at least at paragraphs [0552-0553, 0613, 0635]);
a hole-extraction layer (p-type semiconductor) disposed on the perovskite active layer (perovskite) ([0687]); and
a second electrode (metallic electrode) being at least partially transparent to light ([0687]).
Thus, Snaith ‘170 is shown to teach all the features of the claim with the exception of:
wherein the first electrode is formed of silver;
wherein the metal halide salt layer and the organohalide salt layer are disposed by spin-coating; and
wherein the first hole-extraction layer comprises MoO3 and the second hole-extraction layer comprises poly(3-hexylthiophene-2,5-diyl).
However, Snaith ‘170 teaches that at least one of the metallic electrodes must be transparent/semitransparent (for example: doped or undoped metal oxide, perovskite, polymer, thin metal, metal mesh etc.) whereas the opposite electrode can be transparent/semitransparent or reflective ([0687]).  Silver is given as a material for an electrode ([0274]).  Snaith ‘170 goes on to describe how a thin layer of silver can be semitransparent ([0274]).  One of ordinary skill in the art would have found obvious using the same material (i.e. semitransparent Ag) for both electrodes as it would simplify the manufacturing process.
Further, Yang ‘021 teaches (FIG. 1) both spin-coating and dip coating as techniques to deposit the PbI2 metal halide salt layer and the methylammonium chloride 2 metal halide salt layer and the methylammonium chloride organohalide salt layer ([0551, 0555]).  Because spin-coating and dip coating have been shown to be art-recognized equivalents for the same purpose of depositing the constituent materials comprising an organic-inorganic perovskite layer, one of ordinary skill in the art could substitute the dip coating technique of Snaith ‘170 with the spin-coating technique of Yang ‘021 with a reasonable expectation of success.
Still further, Liang ‘773 teaches (FIG. 1) a hole-extraction layer (14) including a MoO3 first p-type material film and a P3HT second p-type material film ([0020]) for use as a hole-extraction layer in a photodetector that reduces dark current density and increase power conversion efficiency ([0069]).  The bilayer of MoO3 and P3HT serves as the hole-extraction layer of the photodetector.  One of ordinary skill in the art would find obvious applying other known, suitable materials for the intended purpose of a hole-extraction layer.  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed both electrodes, including the first electrode, of Snaith ‘170 of silver as taught by Snaith ‘170 to simplify the manufacturing process by using a fewer number of materials; to have disposed the metal halide salt layer and the organohalide salt layer of Snaith ‘170 by spin-coating as taught by Yang ‘021 because spin-coating has been shown to be an art-recognized 3 and comprising poly(3-hexylthiophene-2,5-diyl) respectively as taught by Liang ‘773 as art-recognized suitable materials for the intended purpose of a hole-extraction layer of a photodetector that reduces dark current density and increase power conversion efficiency.
The expression “solution processed” is taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

With respect to claim 13, Snaith ‘170 teaches wherein a detectivity (D*) of a photodetector = R/(2qJd)1/2 Jones (1 Jones = 1 cm•Hz1/2/W) where R = Jph (photocurrent)/Llight (incident light intensity); q = absolute value of electron charge (1.6 × 10-19 Coulombs); Jd = dark current density (A/cm2); and the measured detectivity D* of the photo detector is greater than 2.8 X 1012 Jones for the wavelengths between 375 nm to 800 nm ([0687]).
In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.  In this case, detectivities greater than 2.8×1012 Jones of Snaith ‘170 would inherently have the property of being obtained for the wavelengths between 375 nm to 800 nm because the construction, arrangement, and materials of the photodetector is the same as the disclosed photodetector.  

With respect to claims 33-36 and 41, Snaith ‘170, Yang ‘021, and Liang ‘773 teach the devices as described in claims 1 and 12 above, but primary reference Snaith ‘170 does not explicitly teach the additional limitations wherein said perovskite active layer has a thickness between 400 nm to 1000 nm; wherein said perovskite active layer has a thickness between 600 nm to 700 nm; and wherein said perovskite active layer has a thickness between 100 to 1200 nm.
However, Snaith ‘170 teaches a perovskite light-absorbing active layer having a thickness between, for example, 100 nm to 700 nm ([0099, 0102, 0488-0489, 0552-0553, 0579-0580, 0613, 0635, 0687]).  This range overlaps with the claimed range.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed said perovskite active layer of Snaith ‘170, Yang ‘021, and Liang ‘773 having a thickness between 400 nm to 1000 nm; having a thickness between 600 nm to 700 nm; and having a thickness between 100 to 1200 nm as taught by Snaith ‘170 because the claimed range overlaps with the range of the prior art.

With respect to claim 42, Snaith ‘170 teaches wherein a detectivity (D*) of a photodetector = R/(2qJd)1/2 Jones (1 Jones = 1 cm•Hz1/2/W) where R = Jph (photocurrent)/Llight (incident light intensity); q = absolute value of electron charge (1.6 × 10-19 Coulombs); Jd = dark current density (A/cm2); and the measured detectivity D* of the photo detector is greater than 2.8 X 1012 Jones can be obtained for at least one wavelength between 375 nm to 800 nm ([0687]).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, detectivities greater than 2.8×1012 Jones of Snaith ‘170 would inherently have the property of being obtained for at least one wavelength between 375 nm to 800 nm because the construction, arrangement, and materials of the photodetector is the same as the disclosed photodetector.

Claims 14, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith ‘170 in view of Yang et al. (US Patent Application Publication 2010/0014100, hereinafter Yang ‘100) of record, Yang ‘021, and Liang ‘773.
With respect to claim 14, Snaith ‘170 teaches (FIG. 1) a method of preparing a photodetector substantially as claimed, comprising:
providing a first electrode (metallic electrode) ([0687]);
disposing an electron-extraction layer (n-type semiconductor) on the first electrode (metallic electrode) ([0687]), wherein said electron-extraction layer (n-type semiconductor) comprises a TiO2 layer ([0300]) upon which is disposed a PC61BM layer ([0300]);
providing a solution processed perovskite light-absorbing layer (perovskite) on the electron-extraction layer (n-type semiconductor) ([0687]), wherein said perovskite light-absorbing layer (perovskite) has a thickness between 100 nm to 1200 nm, wherein said perovskite light-absorbing layer (perovskite) is formed by separately depositing an organohalide salt layer (e.g. wherein the second reactant comprises methylammonium chloride; [0519]) and a metal halide salt layer (e.g. wherein the first reactant is lead 2 and said organohalide salt layer comprises CH3NH3Cl ([0099, 0102, 0488-0489, 0509-0521, 0552-0553, 0579-0580, 0613, 0635]);
disposing a hole-extraction layer (p-type semiconductor) on the perovskite light-absorbing layer (perovskite) ([0687]); and
disposing a second electrode (metallic electrode) on the hole-extraction layer (p-type semiconductor) ([0687]).
Thus, Snaith ‘170 is shown to teach all the features of the claim with the exception of:
wherein the first electrode is formed of silver;
wherein the PC61BM layer is solution-processed;
wherein the depositing is performed by spin-coating; and
wherein the hole-extraction layer includes a layer comprising poly(3-hexylthiophene-2,5-diyl) and a layer comprising MoO3.
However, Snaith ‘170 teaches that at least one of the metallic electrodes must be transparent/semitransparent (for example: doped or undoped metal oxide, perovskite, polymer, thin metal, metal mesh etc.) whereas the opposite electrode can be transparent/semitransparent or reflective ([0687]).  Silver is given as a material for an electrode ([0274]).  Snaith ‘170 goes on to describe how a thin layer of silver can be semitransparent ([0274]).  One of ordinary skill in the art would have found obvious using the same material (i.e. semitransparent Ag) for both electrodes as it would simplify the manufacturing process.

Still further, Yang ‘021 teaches (FIG. 1) both spin-coating and dip coating as techniques to deposit the PbI2 metal halide salt layer and the methylammonium chloride organohalide salt layer of a perovskite layer ([0052, 0059, 0061]; claims 7-8).  Accordingly, spin-coating and dip coating are art-recognized equivalents for the same purpose of depositing the constituent materials comprising an organic-inorganic perovskite layer.  See MPEP 2144.06.  Snaith ‘170 teaches dip coating as the technique to deposit the PbI2 metal halide salt layer and the methylammonium chloride organohalide salt layer ([0551, 0555]).  Because spin-coating and dip coating have been shown to be art-recognized equivalents for the same purpose of depositing the constituent materials comprising an organic-inorganic perovskite layer, one of ordinary skill in the art could substitute the dip coating technique of Snaith ‘170 with the spin-coating technique of Yang ‘021 with a reasonable expectation of success.
Still further, Liang ‘773 teaches (FIG. 1) a hole-extraction layer (14) including a MoO3 first p-type material film and a P3HT second p-type material film ([0020]) for use as a hole-extraction layer in a photodetector that reduces dark current density and increase power conversion efficiency ([0069]).  The bilayer of MoO3 and P3HT serves as the hole-extraction layer of the photodetector.  One of ordinary skill in the art would 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed both electrodes, including the first electrode, of Snaith ‘170 of silver as taught by Snaith ‘170 to simplify the manufacturing process by using a fewer number of materials; to have formed the PC61BM layer of Snaith ‘170 solution-processed as taught by Yang ‘100 to improve efficiency and to easily manufacture; to have performed the depositing of Snaith ‘170 by spin-coating as taught by Yang ‘021 because spin-coating has been shown to be an art-recognized equivalent of the dip coating of Snaith ‘170 for the same purpose of depositing the constituent materials comprising an organic-inorganic perovskite layer; and to have formed the hole-extraction layer and of Snaith ‘170 including a layer comprising poly(3-hexylthiophene-2,5-diyl) and a layer comprising MoO3 as taught by Liang ‘773 as art-recognized suitable materials for the intended purpose of a hole-extraction layer of a photodetector that reduces dark current density and increase power conversion efficiency.

With respect to claims 37 and 38, Snaith ‘170, Yang ‘100, Yang ‘021, and Liang ‘773 teach the method as described in claim 14 above, but primary reference Snaith ‘170 does not explicitly teach the additional limitations wherein said perovskite light-absorbing layer has a thickness between 400 nm to 1000 nm; and wherein said perovskite light-absorbing layer has a thickness between 600 nm to 700 nm.
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed said perovskite light-absorbing layer of Snaith ‘170, Yang ‘100, Yang ‘021, and Liang ‘773 having a thickness between 400 nm to 1000 nm; and having a thickness between 600 nm to 700 nm as taught by Snaith ‘170 because the claimed range overlaps with the range of the prior art.

Claims 23, 39, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith ‘170 in view of Yang ‘100 and Yang ‘021.
With respect to claim 23, Snaith ‘170 teaches (FIG. 1) a method of preparing a photodetector substantially as claimed, comprising:
providing a first electrode (metallic electrode) ([0687]);
disposing a hole-extraction layer (p-type semiconductor) on the first electrode (metallic electrode) ([0687]), wherein said hole-extraction layer (p-type semiconductor) comprises a TiO2 layer ([0300]) upon which is disposed a PC61BM layer ([0300]);
2 and said organohalide salt layer comprises CH3NH3Cl ([0099, 0102, 0488-0489, 0509-0521, 0552-0553, 0579-0580, 0613, 0635]);
disposing an electron-extraction layer (n-type semiconductor) on the perovskite light-absorbing layer (perovskite) ([0687]); and
disposing a second electrode (metallic electrode) on the electron-extraction layer (n-type semiconductor), wherein said second electrode (metallic electrode) is at least partially transparent to light ([0687]).
Thus, Snaith ‘170 is shown to teach all the features of the claim with the exception of:
wherein said first electrode comprises silver;
wherein the PC61BM layer is solution-processed; and
wherein the depositing is performed by spin-coating.
However, Snaith ‘170 teaches that at least one of the metallic electrodes must be transparent/semitransparent (for example: doped or undoped metal oxide, perovskite, polymer, thin metal, metal mesh etc.) whereas the opposite electrode can be transparent/semitransparent or reflective ([0687]).  Silver is given as a material for an electrode ([0274]).  Snaith ‘170 goes on to describe how a thin layer of silver can be 
Further, Yang ‘100 teaches PCBM as a donor material used in an image sensor and whose efficiency can be improved and whose manufacture can be easily performed when solution-processed ([0013, 0090]).  Based upon the teachings of Yang ‘100, one of ordinary skill in the art would find obvious solution-processing the PCBM of Snaith ‘170 to improve the manufacturing efficiency of said PCBM layer.
Still further, Yang ‘021 teaches (FIG. 1) both spin-coating and dip coating as techniques to deposit the PbI2 metal halide salt layer and the methylammonium chloride organohalide salt layer of a perovskite layer ([0052, 0059, 0061]; claims 7-8).  Accordingly, spin-coating and dip coating are art-recognized equivalents for the same purpose of depositing the constituent materials comprising an organic-inorganic perovskite layer.  See MPEP 2144.06.  Snaith ‘170 teaches dip coating as the technique to deposit the PbI2 metal halide salt layer and the methylammonium chloride organohalide salt layer ([0551, 0555]).  Because spin-coating and dip coating have been shown to be art-recognized equivalents for the same purpose of depositing the constituent materials comprising an organic-inorganic perovskite layer, one of ordinary skill in the art could substitute the dip coating technique of Snaith ‘170 with the spin-coating technique of Yang ‘021 with a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed both electrodes, including the first electrode, of Snaith ‘170 of silver as taught by Snaith ‘170 to simplify the 61BM layer of Snaith ‘170 solution-processed as taught by Yang ‘100 to improve efficiency and to easily manufacture; and to have performed the depositing of Snaith ‘170 by spin-coating as taught by Yang ‘021 because spin-coating has been shown to be an art-recognized equivalent of the dip coating of Snaith ‘170 for the same purpose of depositing the constituent materials comprising an organic-inorganic perovskite layer.

With respect to claims 39, 40, and 43, Snaith ‘170, Yang ‘100, and Yang ‘021 teach the method as described in claim 23 above, but primary reference Snaith ‘170 does not explicitly teach the additional limitations wherein said perovskite light-absorbing layer has a thickness between 400 nm to 1000 nm; wherein said perovskite light-absorbing layer has a thickness between 600 nm to 700 nm; and wherein said perovskite light-absorbing layer has a thickness between 100 nm to 1200 nm.
However, Snaith ‘170 teaches a perovskite light-absorbing active layer having a thickness between, for example, 100 nm to 700 nm ([0099, 0102, 0488-0489, 0552-0553, 0579-0580, 0613, 0635, 0687]).  This range overlaps with the claimed range.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed said perovskite light-absorbing layer of Snaith ‘170, Yang ‘100, and Yang ‘021 having a thickness between .

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 12, 14, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhu et al. (US Patent Application Publication 2018/0151813) teaches spin coating a MACl layer and a PbI2 layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/C.M.R./Examiner, Art Unit 2893     

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893